PER CURIAM.
The above cause having been restored to the docket by the setting aside of an order of dismissal after representations made to the court that the failure of the appellant’s original counsel to file a brief or to appear for argument in support of the appeal was without fault of the appellant, and upon consideration of the brief of substituted counsel and full argument, the court is of the view that there was substantial evidence at the trial to warrant submission to the jury of the question as to the appellant’s connection with the unlawful conspiracy charged in the indictment, and that there were no other substantial errors in the trial which were preserved for review; wherefore, it is ordered that the judgment and sentence imposed upon the said appellant in the said cause be and it is hereby affirmed.